817 F.2d 756
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Raymond L. BARKER, Plaintiff-Appellantv.GRAND TRUNK WESTERN RAILROAD COMPANY, Defendant-Appellee.
No. 86-1434.
United States Court of Appeals, Sixth Circuit.
May 12, 1987.

E.D.Mich.
AFFIRMED.
On Appeal from the United States District Court for the Eastern District of Michigan.
Before MARTIN, JONES, and MILBURN, Circuit Judges.
PER CURIAM.


1
Raymond L. Barker sought recovery under FELA for personal injuries sustained while he was employed as a brakeman for the Grand Trunk Western Railroad.  After trial, the jury in response to a special interrogatory found the railroad not to be liable for Barker's injuries.  On appeal Barker claims errors in the jury instructions, the admission of certain evidence, and the denial of a motion for a new trial.  We affirm.


2
Barker was injured in November 1982 while descending the steps of a caboose being moved from one track to another in the Grand Trunk railroad yard in Detroit.  He twisted his right knee and was unable to resume his work as brakeman.  His attempts to adjust to other employment with the railroad were unsuccessful.  As in all FELA claims he alleged that the railroad negligently failed to provide him with a reasonably safe place to work.  The railroad denied negligence and asserted that Barker's accident was attributable to his own negligence.


3
Upon review of this record we find no error which warrants reversal,


4
The judgment of the district court is affirmed.